Citation Nr: 0809075	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  02-15 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
peripheral neuropathy, coronary artery disease, angina, 
ischemic cardiomyopathy, congestive heart failure (CHF), 
chronic renal failure, diabetic retinopathy, cerebrovascular 
disease, and carotid artery disease, for purposes of accrued 
benefits.

2.  Entitlement to special monthly compensation (SMC) based 
on need for regular aid and attendance or being housebound, 
as due to diabetes mellitus and PTSD, for purposes of accrued 
benefits. 


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
June 1969.  The appellant is the veteran's surviving spouse.

The present matter arises from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  In that decision, the 
RO granted service connection for the cause of the veteran's 
death as well as basic eligibility to Dependents' Educational 
Assistance.  It also determined that accrued benefits were 
not payable.  In an August 2002 rating decision, the RO 
granted entitlement to an increased rate of payment for the 
month of the veteran's death under 38 C.F.R. § 3.20 (2007).  
In doing so, the RO granted service connection for diabetes 
mellitus, peripheral neuropathy, coronary artery disease, 
angina, ischemic cardiomyopathy, congestive heart failure 
(CHF), chronic renal failure, diabetic retinopathy, 
cerebrovascular disease, and carotid artery disease.  The RO 
also granted entitlement to special monthly compensation 
based on need for regular aid and attendance due to diabetes 
mellitus.  The appellant's claim for accrued benefits was 
denied. 

In a February 2004 decision, the Board, in part, denied the 
appellant's claims for entitlement to service connection for 
diabetes mellitus, peripheral neuropathy, coronary artery 
disease, angina, ischemic cardiomyopathy, CHF, chronic renal 
failure, diabetic retinopathy, cerebrovascular disease, and 
carotid artery disease, for purposes of accrued benefits and 
entitlement to SMC based on need for regular aid and 
attendance or being housebound, as due to diabetes mellitus 
and PTSD, for purposes of accrued benefits. 

In May 2005, the veteran's representative filed an 
Appellant's Brief which requested that the Board's February 
2004 decision be vacated and remanded.  In an order issued in 
August 2007, the United States Court of Appeals for Veterans 
Claims (CAVC) vacated the Board decision and remanded the 
matter to the Board for actions consistent with the CAVC's 
Memorandum Decision. 

In a February 2007 statement, the appellant requested that 
her dependency and indemnity compensation (DIC) payments be 
restored as a result of the termination of her remarriage.  
This issue has not been adjudicated, and is referred to the 
RO for such adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The September 2007 Memorandum Decision stated that a remand 
was required to comply with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations which impose 
obligations on VA to provide claimants with notice and 
assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  
Specifically, the appellant argued that she did not receive 
notice as required by the VCAA because VA neither informed 
her of the evidence necessary to substantiate her claim nor 
who was responsible for obtaining such evidence.  The Court 
determined that since VA did not provide adequate notice 
pursuant to section 5103(a) and because the Secretary failed 
to rebut the presumption that such error was prejudicial, the 
February 2004 Board decision was vacated and remanded for VA 
to provide the appellant with adequate notice.

Additionally, pursuant to its statutory duty to assist, "VA 
has a duty to assist in gathering social security records 
when put on notice that the veteran is receiving social 
security benefits".  Clarkson v. Brown, 4 Vet. App. 565, 567-
68 (1993); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(pursuant to duty to assist, VA must seek to obtain all 
pertinent records, including Social Security Administration 
(SSA) records, of which it is put on notice); Masors v. 
Derwinski, 2 Vet. App. 181, 187-88 (1992); 38 C.F.R. § 3.159 
(1999). 



Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
should provide the appellant with a VCAA 
notice letter which in accordance with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

2.  Obtain from the Social Security 
Administration all records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.
 





	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



